Title: Abigail Adams to John Adams, 27 August 1777
From: Adams, Abigail
To: Adams, John


     
      
       August 27 1777
      
     
     Your Man and Horse arrived the 22 day of this Month. The Horse and Man look pretty low in flesh. You advise me to sell the Horse, but I think upon the whole after consulting my Friends it will not be prudent. It will be but a little more than 3 months before I hope to send for you. If I should sell him, I should be put to great difficulty to procure an other as good Horses are very scarce. This you have, we know will perform a journey. An other reason is that tho I might to day sell this Horse well, tomorrow or in a months time I must give double the price for an other, according as other things rise. I have therefore determined to have him Bled and turn him away to get into good Heart till I send for you. Bracket who has had the Small Pox since you left us, desires he may come for you. If you approve him let me know. I believe he will do very well.
     We have had a turn of extreem Hot weather when we could neither work or sleep. If I sufferd so much here, what I often think must you, in that climate. The Hot weather here you know is of short Duration and generally succeeded by a cold storm or an Easterly Breaze which soon revives our Languid Spirits. The fruit this Season is very poor and very little of it. Our Good unkle says he never tastes a drop of cider but he thinks of you, and wishes you could partake with him. The Season is fine for grain and grass. We have had nothing like a drought this Summer. How much pleasure would you have taken in rambling over your meddows and Feilds. I endure with more patience this long and tedious absence, hoping that you will have served long enough to ensure you a release.
     I Most sincerely congratulate you upon our late successes at the Northward, which is attended with the most agreable circumstances which have taken place since the commencment of the War. Attacking the Enemy in their entrenchments and with the Militia too, is plucking a feather from the plume of the continentall Troops. I wish it may inspire all with an Emulation to conquer and subdue these Bloodthirsty wretches. It has given a spring to our Troops, and vigor to all our countanances.
     Tis really strange that no certain inteligance can be obtaind where How is gone, or what his intention is, nor is it certain that he has his Troops aboard, but let it be what it will this late affair will be a damper. I believe we may rest pretty secure in this Quarter this Season.
     We have no News but what will reach you before this Letter will, a Ship came in a Sunday where from I have not learnt, but hear she brought cannon and stores for the 74 Gun Ship which is a Building.
     Master Tom sends his duty and longs to see Pappa. The poor fellow met with a bad accident a week ago. He saw some Hens robing the pea vines and went into the garden to order them out. Our people had very carelessly set a Scythe there which he did not see, he run against it, and cut him across one of his legs so bad that the Doctor was obliged to sew it up, which he bore like a Soldier as he has the wound ever since. The confinement was the most grevious part of it, the wound is in a good way and he begins to run again.
     All the children are well. Mr. Thaxter received the Letters you mention and was sworn in accordingly.
     
      Adieu yours Ever yours.
     
    